        Case 1:20-cr-00188-JSR Document 10 Filed 03/31/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                  Case No.: 1:20-cr-00188-JSR
v.

RUBEN WEIGAND,

             Defendant.


                                NOTICE OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

      Please enter my appearance as counsel in this case for Defendant Ruben Weigand.

      I certify that I am admitted to practice before this Court.


Dated: March 31, 2020                        Respectfully submitted,

                                             WILSON SONSINI GOODRICH & ROSATI
                                             Professional Corporation

                                             s/ Morris J. Fodeman
                                             Morris J. Fodeman
                                             1301 Avenue of the Americas, 40th Floor
                                             New York, New York 10019
                                             Telephone: (212) 999-5800
                                             Facsimile: (212) 999-5899
                                             Email: mfodeman@wsgr.com

                                             Counsel for Defendant Ruben Weigand
